Citation Nr: 1127494	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  06-32 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1957 to July 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

When this case most recently was before the Board in September 2010, it was decided in part and remanded in part for additional evidentiary development.  The case since has been returned to the Board for further appellate action.


REMAND

In September 2010 the Board remanded the issue of entitlement to service connection for COPD, instructing that the Veteran's claims folder be returned to the same VA physician who conducted an examination in September 2005 for an addendum opinion.  The physician was to be instructed to provide an etiological opinion after review of service treatment records detailing the Veteran's in-service injuries.  If the previous examiner was no longer available, the Board instructed that the claims folder be provided to and reviewed by another physician with appropriate expertise who should be requested to provide the required opinion with supporting rationale.

In September 2010 a physician's assistant, rather than a physician as was specified by the Board, submitted an addendum opinion.  Because the originating agency's noncompliance with the Board's September 2010 remand might be prejudicial to the Veteran, this case must be remanded for an adequate etiological opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The claims folder should be provided to the physician who performed the September 2005 pulmonary examination of the Veteran.  The physician should be requested to review the claims folder and to then provide an opinion as to whether there is a 50 percent or better probability that the Veteran's COPD is etiologically related to the Veteran's active service.

The rationale for all opinions expressed must also be provided.

If the previous examiner is no longer available, the claims folder should be provided to and reviewed by another physician with appropriate expertise who should be requested to provide the required opinion with supporting rationale. 

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should adjudicate the issue on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


